Citation Nr: 1039042	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease.  

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to November 
1957 and from January 1958 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for peptic ulcer disease and peripheral neuropathy of the 
bilateral lower extremities.  

The Veteran originally appealed the issue of entitlement to 
service connection for Barrett's esophagus.  An October 2009 
rating decision granted service connection for Barrett's 
esophagus, effective June 18, 2007.  That represents a total 
grant of the benefits sought on appeal for the issue of 
entitlement to service connection for Barrett's esophagus, and 
therefore, that issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for peripheral neuropathy of the 
lower extremities is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
evidence shows that peptic ulcer disease is at least as likely as 
not the result of active service.  


CONCLUSION OF LAW

The Veteran's current peptic ulcer disease was incurred in his 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, like 
ulcers, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without them.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).  

Service medical records show that the Veteran was treated for 
gastric ulcers in the duodenal bulb and pre-pyloric area in 
February 1957, April 1957, February 1958, November 1958, and 
March 1959.  A March 1957 certificate indicates that the Veteran 
required a special diet for his gastrointestinal disability.  On 
separation examination in July 1973, the Veteran complained of 
frequent indigestion and stomach, liver, or intestinal trouble.  
The examiner noted that the Veteran had been previously treated 
conservatively for duodenal ulcers and that recent upper 
gastrointestinal series were within normal limits.  

Post-service VA and private medical records dated from August 
1999 to February 2007 show that the Veteran received intermittent 
treatment for history of peptic ulcer disease on nonsteroidal 
anti-inflammatory drugs without protection, gastroesophageal 
reflux disease (GERD), and Barrett's esophagus.   

In an undated letter that was submitted in August 2008, the 
Veteran's private physician stated that he had been treating the 
Veteran since November 2002 for GERD, heartburn, Barrett's 
esophagus, and dysphagia.  The physician reported that the 
Veteran was also positive for diagnoses of claudication and 
peptic ulcer disease.  The physician stated that the Veteran had 
undergone three endoscopies and two colonoscopies and that he 
continued to receive treatment to control his gastrointestinal 
condition.  The physician opined that the Veteran's peptic ulcer 
disease was in direct relation with his ulcer condition during 
his period of service. 

On VA examination in June 2009, the examiner noted that the 
Veteran was first diagnosed with peptic ulcer disease in 1956 and 
that he had multiple upper gastrointestinal series.  The Veteran 
reported being currently treated with proton pump inhibitors and 
having four or more periods of incapacitation a year that lasted 
for two days.  He complained of episodes of abdominal colic, 
daily nausea, belching, daily gnawing or burning epigastric pain 
that lasted for an hour, abdominal distention, a history of 
persistent diarrhea four to six times a day, and a history of 
episodes of hematemesis or melena over 10 years ago.  Examination 
revealed no weight change.  The Veteran had normal bowel sounds, 
a normoactive abdomen, and no abdominal distention or tenderness.  
The examiner diagnosed the Veteran with resolved peptic ulcer 
disease.  The examiner opined that the Veteran's peptic ulcer 
disease had resolved in the military and that his current 
symptoms were therefore less likely than not caused or aggravated 
by peptic ulcer disease.  The examiner explained that after 
service, the Veteran had no resumption of peptic ulcers and that 
his medical records mentioned a past history of ulcers but no 
further acute episodes.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place lower probative value on the June 
2009 VA opinion.  While the examiner found that a current 
disability of peptic ulcer disease was not shown upon examination 
in June 2009 and that the disability had not been detected in the 
Veteran's post-service medical records, the requirement that a 
claimant have a current disability before service connection may 
be awarded for that disability is satisfied when a claimant has a 
disability present at any time since the filing of the claim, 
even if no disability is present at the time of the claim's 
adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In 
this case, although active peptic ulcer disease was not detected 
in the Veteran's post-service medical records or on VA 
examination in June 2009, in a letter submitted in August 2008, 
the Veteran's private physician diagnosed him with peptic ulcer 
disease and related it to the recurring ulcers that he had 
experienced in service.  The private physician's finding that the 
Veteran was still positive for peptic ulcer disease demonstrated 
that the Veteran's peptic ulcer disease had not resolved in the 
military.  The Board therefore assigns greater weight to the 
private medical opinion finding that the Veteran currently had 
peptic ulcer disease that was related to the ulcers he suffered 
from in service.  In placing greater weight on the private 
medical opinion, the Board notes that the private physician had 
been continuously treating the Veteran for his gastrointestinal 
issues since November 2002, thereby having greater familiarity 
with and access to a more complete picture of the Veteran's 
peptic ulcer disease during both its active and inactive phases.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
accordingly finds the private medical opinion to be the most 
probative and persuasive as to whether the Veteran's peptic ulcer 
disease was due to his period of active service.  

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for peptic ulcer 
disease is warranted.  As the evidence is in equipoise regarding 
whether it is at least as likely as not that the Veteran's peptic 
ulcer disease was incurred during his period of service, the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peptic ulcer disease is granted.  


REMAND

Additional development is needed prior to further disposition of 
the claim for service connection for peripheral neuropathy of the 
bilateral lower extremities.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

The Veteran contends that his current neuropathy of the lower 
extremities was due to prolonged standing on hospital concrete 
floors during his 20 years of military service.  Service medical 
records are negative for any complaints or treatment of 
peripheral neuropathy of the bilateral lower extremities.  

Post-service private medical records dated from December 1995 to 
June 2003 show that the Veteran received intermittent treatment 
for proximal leg weakness and discomfort, probable spinal 
stenosis with lumbar radiculopathy, and activity-related lower 
extremity symptoms suggesting vascular or neurogenic 
claudication.  In a September 2008 letter, the Veteran's private 
physician reported that he had been treating the Veteran for 
longstanding familial myopathy.  The physician stated that the 
Veteran currently had no capacity to do any light, moderate, or 
heavy work due to the myopathy.  The physician opined that it was 
very plausible to postulate that the Veteran's myopathy was 
exacerbated or aggravated by his job in the military where he had 
to do a great deal of prolonged standing.  

It remains unclear to the Board whether the Veteran's current 
neuropathy of the bilateral lower extremities may have been 
incurred during his period of active service, was a pre-existing 
disability that was aggravated by his period of service, or was a 
congenital abnormality that was aggravated by his period of 
active service.  Therefore, it is necessary to have a medical 
opinion discussing the relationship between his current 
peripheral neuropathy of the bilateral lower extremities and 
service based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The Board 
notes that the examiner must consider lay statements regarding 
in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did not 
comment on Veteran's report of in-service injury and relied on 
lack of evidence in service medical records to provide negative 
opinion).  Therefore, the Board finds that an examination and 
opinion addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the Veteran's 
claim.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA 
neurological examination to determine the 
etiology of any current neurological 
disorder of the bilateral lower 
extremities.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner should 
review the claims folder and should note 
that review in the report.  Specifically 
the examiner should provide the following 
information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current neuropathy of the 
bilateral lower extremities is 
etiologically related to any 
incidents of the Veteran's period of 
active service, including prolonged 
standing on concrete hospital floors?  
The examiner must consider lay 
statements as to the in-service 
occurrence of an injury and the 
continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  

b)  Did the Veteran's current 
neuropathy of the bilateral lower 
extremities clearly and unmistakably 
pre-exist his period of service, and 
if so, is it as least as likely as 
not (50 percent probability or 
greater) that the pre-existing 
disability was aggravated by his 
period of service beyond the natural 
progress of the disability?

c)  Is the Veteran's current 
neuropathy of the bilateral lower 
extremities a congenital or 
developmental abnormality, and if so, 
is it as least as likely as not (50 
percent probability or greater) that 
the congenital or developmental 
abnormality was aggravated by his 
period of service beyond the natural 
progress of the disease?

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

 The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


